Opinion filed April 6, 2006












 








 




Opinion filed April 6, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00004-CR 
                                                    __________
 
                             ROSENDO THOMAS GARCIA, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 42nd District Court
 
                                                          Taylor
County, Texas
 
                                                 Trial
Court Cause No. 21,830-A
 

 
                                                                   O
P I N I O N
Rosendo Thomas Garcia
has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his attorney. The motion is granted.
The appeal is dismissed.
 
April 6,
2006                                                                            PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.